— Proceeding pursuant to CPLR article 78 to review a determination of the Department of State dated November 24,1980 which found petitioner to be untrustworthy as a licensed real estate broker for failing to comply with zoning laws in buildings owned by him and imposed a penalty. Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. The petitioner is a licensed real estate broker and maintains an office in Westbury, New York. The record supports the conclusion that he owned five properties in the New Cassel section of Westbury. The charges of knowingly violating the occupancy regulations concerning these properties (illegally subdividing these homes) were similarly supported by substantial evidence (see Matter of Pell v Board of *918Educ., 34 NY2d 222; Matter of Gold v Lomenzo, 29 NY2d 468). The Department of State determined that the petitioner, by virtue of his acts as an owner of property, was an untrustworthy real estate broker within the meaning of section 441-c of the Real Property Law. We find no basis to disturb this conclusion. Petitioner engaged in a persistent course of conduct in disregard of the occupancy regulations with respect to his own real estate transactions. Petitioner’s transgressions in his real .estate dealings have a direct bearing on his untrustworthiness as a licensed real estate broker (seeKostika v Cuomo, 41 NY2d 673; Matter ofDiona v Lomenzo, 26 AD2d 473, 477). The Department of State correctly found the petitioner’s conduct warranted a conclusion of untrustworthiness (see Matter of Gold v Lomenzo, supra; Matter of Chiaino v Lomenzo, 26 AD2d 469, 472) and properly exercised its discretion in suspending his license until he complied with the occupancy regulations on the properties (see Kostika v Cuomo, supra; Matter ofGudinsky v Cuomo, 64 AD2d 899). Mangano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.